The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received May 31, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3, 5, 7, 9, 11, 14, 16, 19, 21, 24-27, 30-31, 33-46, 48-50 are canceled.  Claims 47, 51-52 are withdrawn.  Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32 are under consideration.

Priority:  This application claims benefit of provisional application 62/808247, filed February 20, 2019.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a recombinant microorganism comprising one or more biochemical pathway(s) that produces monoethylene glycol (MEG) or glycolic acid (GA) from one or more hexose feedstock(s) via one or more pentose-5-phosphate intermediates; wherein the one or more pentose-5-phosphate intermediates is one or more D-ribose-5-phosphate, D-xylulose-5-phosphate or D-ribulose-5-phosphate, and wherein the one or more biochemical pathway(s) comprises at least one enzyme having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity.
Claim 2 is dependent on claim 1 and recites one or more co-product(s) is co-produced with MEG or GA.
Claims 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32 are dependent on claim 1 and recite further enzymes having the activities noted and/or amino acid sequences having at least 70% sequence identity to the SEQ ID NOS.
Accordingly, the claims encompass a significantly large genus of recombinant microorganisms comprising any type and/or number of modifications to produce any number of co-products along with MEG or GA.  The modifications can comprise any number of gene modifications, insertions, or deletions to any microorganism or cell.  The recited genus of enzymes having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity are enzymes or proteins defined through their activity only and do not require any particular structure and comprise any number of amino acid mutations (including substitutions, deletions, additions) at any location (at least instant claim 1 and dependent claims).  The recited genus of recombinant microorganisms comprising any number of biochemical pathways comprising the enzymes having the activities and having no particular structure, comprises any cell or microorganism.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered microorganisms comprising said biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not provide any discussion of a known correlation between structure and an amino acid sequence having function as an enzyme having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity, and/or any of the other enzymes/proteins having the activities recited in the dependent claims, sufficient to compensate for the lack of representative number of species provided by the specification or art of record to allow one of ordinary skill to reasonably identify or envision a number of species commensurate with the structural breadth and substantial structural variation encompassed by the recited genera of enzymes or proteins having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity, and/or any of the other enzymes/proteins having the activities recited in the dependent claims. 
While some of the dependent claims recite additional enzymes comprising an amino acid sequence having at least 70% sequence identity to the SEQ ID NOS. recited in the claims, the specification does not teach or disclose any variants and/or mutations of the enzymes and sequences.  The specification fails to disclose any examples to describe a genus 70% amino acid sequence identity.  The sequence variants and mutations encompassed by the claims can comprise insertions, deletions, and substitutions with any other known amino acid at any location.  Since there is unpredictability in performance of certain species or subcombinations other than specific mutations at specific SEQ ID NOS., the skilled artisan is unable to recognize possession of all variants of the recited SEQ ID NOS. having at least 70% sequence identity and/or variants having any type of mutation (including insertions, deletions, substitutions), having enzymatic activities, as encompassed by the claims.  There is no guidance in the specification regarding which 30% may vary from the recited SEQ ID NOS.  Given the lack of any representative species of enzymatic activities and the variants of the recited SEQ ID NOS., as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  As such, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus.  The claimed subject matter is not supported by an adequate written description because a representative number of species has not been provided.
The skilled artisan cannot necessarily envision the detailed structures of ALL the enzymes having the recited activities, wherein the enzymes are in any engineered microorganism comprising any combination and/or number of genes and/or transgenes encoding an enzyme and/or protein of a biochemical pathway for producing MEG, GA and/or any number of co-products, because the specification provides no guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for any of the recited enzymes, when expressed, and combined with which enzymes or possible enzymes in addition to enzymes and proteins already present in the microorganism, to cause an engineered microorganism to produce an amount of MEG, GA, and/or co-products, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any microorganism comprises any prokaryotes, including bacteria and/or archaea, fungi, extremophiles, expressing any and all possible combinations of a broad genus of enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of enzymes are widely variant and diverse; and [2] it is highly unpredictable which enzyme or possible combinations of all enzymes when introduced into a heterologous microorganism, such as any microorganism, would be functionally compatible with a biological pathway that is already present in the host microorganism.  Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific recombinant microorganism comprising one or more biochemical pathways comprising enzymes having specific amino acid sequences, that produce MEG or GA and/or specific co-products, does not reasonably provide enablement for all recombinant microorganisms comprising any number of modifications in addition to expressing all enzymes having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity, and/or any of the other enzymes/proteins having the activities recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to recombinant microorganisms comprising one or more biochemical pathway(s) that produces monoethylene glycol (MEG) or glycolic acid (GA) and co-products from one or more hexose feedstock(s) via one or more pentose-5-phosphate intermediates; wherein the one or more pentose-5-phosphate intermediates is one or more D-ribose-5-phosphate, D-xylulose-5-phosphate or D-ribulose-5-phosphate, and wherein the one or more biochemical pathway(s) comprises at least one enzyme having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claim 1 is drawn to a recombinant microorganism comprising one or more biochemical pathway(s) that produces monoethylene glycol (MEG) or glycolic acid (GA) from one or more hexose feedstock(s) via one or more pentose-5-phosphate intermediates; wherein the one or more pentose-5-phosphate intermediates is one or more D-ribose-5-phosphate, D-xylulose-5-phosphate or D-ribulose-5-phosphate, and wherein the one or more biochemical pathway(s) comprises at least one enzyme having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity.
Claim 2 is dependent on claim 1 and recites one or more co-product(s) is co-produced with MEG or GA.
Claims 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32 are dependent on claim 1 and recite further enzymes having the activities noted and/or amino acid sequences having at least 70% sequence identity to the SEQ ID NOS.
The claims encompass a significantly large genus of recombinant microorganisms comprising any type and/or number of modifications, in addition to expressing enzymes having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity, enzymes or proteins having no particular structure in any combination to produce any number of co-products along with MEG or GA.  The nature and breadth of the claimed invention encompasses any recombinant microorganism engineered to comprise enzymes or proteins having the recited enzyme activities and is able to produce MEG or GA and co-products.  Accordingly, the claims encompass a significantly large genus of enzymes having specific activities, wherein the combinations of enzymes may or may not be able to provide a microorganism with the ability to produce MEG or GA and co-products.  The recited genus of enzymes is defined through their activity only and do not require any particular structure and comprise any number of variants and homologues comprising insertions, deletions, and substitutions with any other known amino acid.  As such, there is uncertainty regarding which variant or mutant species even having a high degree of sequence identity to the wild-type enzyme would actually possess activity to produce MEG or GA and/or any co-product.  Since there is unpredictability in performance of certain species or subcombinations other than specific mutations at specific SEQ ID NOS., it would require undue experimentation by an artisan of ordinary skill to ascertain which variants or homologues of the recited enzymes or proteins and/or variants of the recited SEQ ID NOS. having at least 70% sequence identity and/or variants having any type of mutation (including insertions, deletions, substitutions with any known amino acid) to the recited SEQ ID NOS., as encompassed by the claims, can be engineered into any microorganism to produce any co-product along with MEG or GA.  There is no guidance provided in the specification regarding which 30% may vary from the recited SEQ ID NOS.  Thus, there could be a myriad of variant enzymes or proteins having the recited enzyme activities, wherein the variant enzymes or proteins may or may not retain biological activity or have increased activity, and further may or may not produce MEG or GA, or even further any co-product, along with MEG or GA, in an engineered microorganism when expressed in the engineered microorganism, and combined with which enzymes or possible enzymes in addition to biological pathway enzymes and proteins already present in the microorganism.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which derivatives and/or variants retain biological activity and with which enzyme or combination of enzymes will increase any type of productivity and would be functionally compatible with biological pathway enzymes and proteins already present in any host microorganism that is to be engineered.
(B) The nature of the invention:  The nature of the invention is metabolic engineering of a host microorganism to produce MEG or GA and co-products.  Metabolic engineering approaches and enzymatic catalysis require detailed knowledge of the biochemistry and regulation of the metabolic pathway leading to the compound 	of interest.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of enzymes having the recited enzyme activities used in the claimed methods and host microorganism, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains.  James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”  
The state of the art was that it should be evident that the product, starting materials, and production process all affect host choice (Keasling p. 1356).  Some of the most important qualities one must consider when choosing a host are whether the desired metabolic pathway exists or can be reconstituted in that host; if the host can survive (and thrive) under the desired process conditions (e.g. ambient verses extremes of temperature, pH, ionic strength, etc.); if the host is genetically stable (both with the introduced pathway and not susceptible to phage attack) (Keasling p. 1357).  Widely used, heterologous hosts include E. coli, S. cerevisiae, Bacillus subtilis, and Streptomyces coelicolor…where each still have recognized disadvantages (see Keasling p. 1357).
Additionally, the lack of suitable vectors and methods for the introduction of exogenous DNA limits the application of metabolic engineering in many important industrial organisms…the stable propagation of cloned genes remains problematic even in well-studied systems (Bailey p. 1673).
Additionally, unanticipated cell responses to a genetic modification may complicate rational practice of the metabolic engineering cycle (Bailey p. 1674).  Introduction of a cloning vector alone may result in a large cascade of metabolic changes, many of which are difficult to anticipate… (Bailey p. 1674).  Even if the genetic manipulation is accomplished in a relatively well-controlled fashion, the regulatory apparatus of the cell at both the gene and protein levels may confound the intended change or even alter cellular activities (Bailey p. 1674).
Instead of becoming a systemic study with well-defined principles and tools, metabolic engineering has strangely remained a collection of elegant demonstrations (Yadav et al. p. 234).  A major reason behind this particular turn of events is that many of the tools used for manipulating a host’s metabolism are not universally applicable and, in some cases, they are specific to only certain pathways or products (Yadav et al. p. 234).  This lack of transferability of a majority of tools and techniques between hosts, in turn, can be attributed to an incomplete understanding of the regulatory mechanisms in the cell (Yadav et al. p. 234).  Mutating a single or multiple genes in the host’s genome could improve its current phenotype to a more desirable state; however, the scarcity of our knowledge on how individual nucleotides influence a host’s phenotypes prevents us from performing these mutations by rational design.  The less one knows about a pathway, its genes and how it is regulated in the cell, the greater is the uncertainty (Yadav et al. p. 239).  More often than not, one has to manipulate several genes simultaneously to observe a superior phenotype and this usually involves screening an overwhelming number of strains.  For example, identifying 4 genes out of a total of 1000 target genes that when manipulated exhibit superior performance over the native strain necessitates screening…roughly >4 x 1010 individual strains (Yadav et al. p. 239).  The repertoire of bio-derived products will grow and many new technologies that modulate and control cellular processes will emerge; however, analytical techniques will continue to remain the rate-limiting step in strain engineering…(Yadav et al. p. 240).
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification provides guidance and examples in the form of assays screening for and/or testing for enzyme activity.  While molecular biological techniques and genetic manipulation to make enzymes are known in the prior art and the skill of the artisan are well developed, knowledge regarding all enzymes having the recited activities and/or variants of the recited SEQ ID NOS. having at least 70% sequence identity, which are capable of carrying out the necessary metabolic pathway steps in any microorganism to produce MEG or GA along with any number of co-products is lacking.  Thus, searching for and/or designing enzymes having the recited activities, and further searching for and/or selecting an appropriate host microorganism to express said enzymes to produce MEG or GA along with a co-product, is well outside the realm of routine experimentation and predictability in the art of success is extremely low.  The amount of experimentat-ion to identify such enzymes and their combinations in any host microorganism to produce MEG or GA and a co-product is undue.  Since routine experimentation in the art does not include screening large numbers of genomic, cDNA, manmade libraries, and all microorganisms comprising any fungi, prokaryotes, including bacteria and/or archaea, extremophiles, where the expectation of obtaining the desired set of enzymes in which host microorganism is unpredictable, one skilled in the art would require additional guidance, such as information regarding the specific enzyme(s), and which enzyme microorganism to carry out the claimed invention.  Without such a guidance, the experimentation left to those skilled in the art is undue.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 13 are indefinite because they recite amino acid sequences having a percent identity to a protein or gene by name; however, there is no corresponding SEQ ID NO. recited.  Therefore, the sequence identity of the recited amino acid sequence(s) cannot be properly determined or identified.  Further correction is requested.
Claim 28 is not clear because it is not clear what is meant by a “lossless” conversion.  Further clarification and/or correction is requested.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 10, 12, 17-18, 20, 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Soucaille (US 20090155867) in view of Meng et al. (2016 Microb Cell Fact 15:141, 13 pages; previously cited) and Han et al. (2006 Microbiology and Molecular Biology Reviews 70(2):  362-439).  Soucaille discloses a recombinant microorganism comprising one or more biochemical pathways that produces glycolic acid from a carbon source including glucose (at least abstract, Fig. 1, paragraphs 0006-0008, 0014, 0023, 0048).  Soucaille et al. disclose the microorganism, i.e. E. coli, is improved by increasing the availability of NADPH in the cell (at least abstract, paragraph 0048).  Soucaille et al. disclose producing a pentose-5-phosphate (at least Fig. 1, paragraph 0048).  Soucaille et al. do not explicitly teach that the one or more pentose-5-phosphate intermediates is xylulose-5-phosphate or that the one or more biochemical pathways further comprises at least one enzyme having pentose phosphatase activity, arabitol phosphate dehydrogenase activity, or phosphopentomutase activity.
As noted above, Soucaille et al. has disclosed the pathway for GA (glycolic acid) and further disclose increasing the availability of NADPH.  Consistent with this, Meng et al. disclose that in order to direct more carbon flow to the pentose phosphate (PP) pathway and to redirect flux to the glycolic pathway, critical enzymes such as transketolase encoded by the tktA gene and transaldolase talB gene are overexpressed in the host cell (at least p. 5, Fig. 1).  Meng et al. disclose that transketolase catalyzes formation of xylulose-5-phosphate (Fig. 1).  It is noted that all the genes disclosed in Fig. 1 of Meng et al. are from E. coli, and thus, the tktA gene and the talB gene are derived from E. coli.
Han et al. disclose E. coli is one of the best-characterized prokaryotes and has served as a model organism for countless biochemical, biological, and biotechnological studies (p. 362).  Han et al. disclose the proteins present in E. coli, where it is disclosed that E. coli comprises at least the enzyme phosphatase (YidA) (p. 414 Table 2).
It is disclosed in the instant specification that an enzyme having pentose phosphatase activity has EC 3.1.3.23 or EC 3.1.3.1, where E. coli YidA is disclosed as an enzyme having pentose phosphatase activity (at least paragraph 0503 of the application publication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed recombinant microorganism comprising one or more biochemical pathways that produces GA from one or more hexose feedstocks via one or more pentose-5-phosphate intermediates, wherein the pentose-5-phosphate intermediate is D-xylulose-5-phosphate, and wherein the one or more biochemical pathways comprise at least one enzyme having pentose phosphatase activity (at least instant claim 1) in view of the teachings of the prior art.  Soucaille et al. disclose a recombinant E. coli engineered to comprise one or more biochemical pathways that produces glycolic acid from a carbon source including glucose.  Soucaille et al. disclose the recombinant E. coli can be improved to increase the availability of NADPH in the cell.  Meng et al. disclose overexpressing tktA and talB to further redirect flux to the glycolic pathway.  It is disclosed that E. coli already comprises an enzyme having pentose phosphatase activity (Han et al.).  Therefore, one of ordinary skill would have reasonable motivation to further modify the E. coli in Soucaille et al. to overexpress tktA and talB as suggested in Meng et al. to further enhance production of GA from a glucose carbon source, where the E. coli further comprises an enzyme having pentose phosphatase activity.  One of ordinary skill would have a reasonable expectation of success because the pathway for producing GA was known and methods for engineering microorganisms to produce a known compound was also known.
Regarding instant claim 2, Soucaille et al. disclose various co-products are produced with GA (at least Fig. 1).
Regarding instant claims 4, 6, as noted above, Meng et al. disclose expressing the tktA gene and talB gene of E. coli.  It is disclosed in the instant specification that instant SEQ ID NOS: 148, 150, 152, and 154 are tktA, tktB, and talB (at least paragraphs 0862-0863 of the application publication).  Therefore, the prior art can be deemed to disclose the amino acid sequences having at least 70% sequence identity to the recited SEQ ID NOS.
Regarding instant claim 8, Han et al. also disclose that E. coli already comprises a Rpe protein (p. 404 Table 2).  It is disclosed in the instant specification that SEQ ID NO: 158 is E. coli rpe (at least paragraph 0864 of the application publication).
Regarding instant claim 10, Soucaille et al. disclose expressing rpiA and rpiB (Fig. 1).
Regarding instant claim 12, Soucaille et al. disclose diminishing or deleting the gene encoding for pgi (glucose-6-phosphate isomerase), which is in the glycolysis pathway, to increase NADPH availability, and direct glycolysis through the pentose phosphate pathway (at least paragraphs 0006, 0048, also Fig. 1).  Soucaille et al. disclose gapA is downstream of pgi in the breakdown of glucose (Fig. 1).  It is disclosed in Han et al. that glyceraldehyde-3-phosphate dehydrogenase (GapA) is involved in the pathway of glycolysis (p. 382 Table 2).  Therefore, it would have been obvious to one of ordinary skill to also delete or diminish the activity of glyceraldehyde-3-phosphate dehydrogenase in the E. coli modified for producing GA because doing so will direct glycolysis through the pentose phosphate pathway and towards the glycolic pathway.
Regarding instant claim 17, as noted above, Soucaille et al. disclose diminishing or deleting the gene encoding for pgi (glucose-6-phosphate isomerase), which is in the glycolysis pathway, to increase NADPH availability, and direct glycolysis through the pentose phosphate pathway (at least paragraphs 0006, 0048, also Fig. 1).  Soucaille et al. disclose pfkA and pfkB are downstream of pgi in the breakdown of glucose (Fig. 1).  It is disclosed in Han et al. that 6-phosphofructokinase enzyme (PfkA and PfkB) are involved in key control steps in glycolysis (p. 398 Table 2).  Therefore, it would have been obvious to one of ordinary skill to also delete or diminish the activity of a 6-phosphofructokinase enzyme in the E. coli modified for producing GA because doing so will direct glycolysis through the pentose phosphate pathway and towards the glycolic pathway.
Regarding instant claim 18, as noted above, Han et al. disclose that E. coli comprises at least the enzyme phosphatase (YidA) (p. 414 Table 2), where it is disclosed in the instant specification that an enzyme having pentose phosphatase activity has EC 3.1.3.23 or EC 3.1.3.1, where E. coli YidA is disclosed as an enzyme having pentose phosphatase activity and pentose-5-phosphate phosphatase activity (at least paragraphs 0503, 0506 of the application publication).
Regarding instant claim 20, Han et al. disclose that E. coli also comprises at least the enzyme glycerol-3-phosphate dehydrogenase (p. 383 Table 2), where it is disclosed in the instant specification that an enzyme having arabitol 5-phosphate 4-dehydrogenase activity is selected from E. coli gpsA (glycerol-3-phosphate dehydrogenase) (at least paragraph 0519 of the application publication).
Regarding instant claim 22, Han et al. disclose that E. coli also comprises at least the enzyme phosphopentomutase (DeoB) (p. 375 Table 2), where it is disclosed in the instant specification that an enzyme having phosphopentomutase activity is selected from E. coli deoB (at least paragraph 0530 of the application publication).
Regarding instant claim 28, since Meng et al. disclose expressing the tktA gene, the transketolase encoded by said tktA would reasonably participate in conversion of glucose to one or more pentose-5-phosphate intermediates as recited since the prior art references disclose a recombinant E. coli comprising the same enzymes and/or components recited.

Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soucaille (US 20090155867) in view of Meng et al. (2016 Microb Cell Fact 15:141, 13 pages; previously cited), Han et al. (2006 Microbiology and Molecular Biology Reviews 70(2):  362-439), and Posthuma et al. (2002 Applied and Environmental Microbiology 68(2):  831-837).  The teachings of Soucaille et al., Meng et al., and Han et al. over at least instant claim 1 is noted above.  It is disclosed that glyceraldehyde 3-phosphate is formed during increased NADPH availability (Soucaille et al. Fig. 1).  The cited art references do not explicitly teach that the E. coli comprises an enzyme having fructose-6-phosphate phosphoketolase activity.
Posthuma et al. disclose xylulose 5-phosphate phosphoketolase (XpkA) is the central enzyme of the phosphoketolase pathway (PKP); in the presence of organic phosphate XpkA converts xylulose 5-phosphate (X5P) into glyceraldehyde 3-phosphate and acetylphosphate (p. 831).  Posthuma et al. disclose XpkA from Bifidobacterium lactis has been cloned and characterized (p. 831).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the E. coli of Soucaille et al. and Meng et al. comprising tktA and talB expression for production of GA from a glucose carbon source, by further incorporating and/or expressing the B. lactis XpkA suggested in Posthuma et al. in said E. coli (instant claim 13).  The motivation to do so is to further process the intermediate xylulose-5-phosphate formed for enhanced production of GA.

Claims 1, 15, 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Soucaille (US 20090155867) in view of Meng et al. (2016 Microb Cell Fact 15:141, 13 pages; previously cited), Han et al. (2006 Microbiology and Molecular Biology Reviews 70(2):  362-439), and Salusjärvi et al. (2019 Applied Microbiology and Biotechnology 103:  2525-2535).  The teachings of Soucaille et al., Meng et al., and Han et al. over at least instant claim 1 is noted above.  As noted above, the recombinant E. coli of the prior art references cited comprise directing the glycolysis pathway through the pentose pathway to produce glycolic acid, where the E. coli has been modified to increase NADPH availability, including expressing tktA and talB, to form xylulose-5-phosphate (at least Soucaille et al. Fig. 1, Meng et al. Fig. 1).
Salusjärvi et al. disclose an overview of glycolic acid and ethylene glycol production pathways (p. 2526 Fig. 1).  Salusjärvi et al. disclose both glycoaldehyde and dihydroxyacetone phosphate (DHAP) can be converted to GA (at least p. 2526 Fig. 1, p. 2529).
Therefore, it would have been obvious to one of ordinary skill that the recombinant E. coli of Soucaille et al. and Meng et al. comprising tktA and talB expression for production of GA from a glucose carbon source is capable of being adapted to produce GA through conversion of glycoaldehyde in a C2 pathway and through the conversion of DHAP or pyruvate in a C3 pathway as suggested in Salusjärvi et al. (instant claims 29, 32).  One of ordinary skill would have a reasonable expectation of success because glycolic acid production pathways were known and design of alternative pathways to produce glycolic acid are also suggested or disclosed in the prior art.
Regarding instant claim 15, in addition to E. coli, Salusjärvi et al. disclose microbial production of GA or EG from pentose or hexose sugars or ethanol have also been established by using C. glutamicum, S. cerevisiae, or K. lactis as hosts (p. 2526).  Salusjärvi et al. disclose the glyoxylate shunt pathway for GA production from glucose or ethanol, with the latter only applicable to yeast hosts (Fig. 1, Fig. 2), where it is shown acetate is converted to acetyl-CoA and then eventually converted to glycolate.  Han et al. disclose E. coli comprises phosphate acetyltransferase (Pta), which is involved in conversion of acetate to acetyl-CoA (p. 401 Table 2).  Therefore, it would have been obvious to one of ordinary skill to further express E. coli Pta in an E. coli or S. cerevisiae microorganism engineered to produce GA from glucose feedstock, the E. coli or S. cerevisiae microorganism comprising tktA and talB and one or more pentose-5-phosphate intermediates, and one or more biochemical pathways comprise at least one enzyme having pentose phosphatase activity.  One of ordinary skill would have reasonable expectation that S. cerevisiae also comprises a phosphatase enzyme having pentose phosphatase activity because E. coli comprises such an enzyme and has been established as a microbial host for producing GA from hexose and/or pentose sugars.

Claims 1, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Soucaille (US 20090155867) in view of Meng et al. (2016 Microb Cell Fact 15:141, 13 pages; previously cited), Han et al. (2006 Microbiology and Molecular Biology Reviews 70(2):  362-439), and Nicolas et al. (2007 FEBS Letters 581:  3771-3776).  The teachings of Soucaille et al., Meng et al., and Han et al. over at least instant claim 1 is noted above.  The cited art references reasonably disclose a recombinant E. coli microorganism engineered to produce GA from glucose feedstock, the E. coli microorganism comprising tktA and talB and one or more pentose-5-phosphate intermediates, and wherein one or more biochemical pathways comprise at least one enzyme having pentose phosphatase activity.  The cited art references do not teach diminishing the activity of an endogenous enzyme having glucose 6-phosphate-1-dehydrogenase.
Nicolas et al. disclose the deletion of the zwf gene encoding glucose 6-phosphate-1-dehydrogenase (G6PDH) activity had only minor consequences for overall carbon flux; the modified carbon flux enabled alternative routes of anabolic precursor formation and an adequate supply of NADPH synthesis (at least p. 3771, 3772, also Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further diminish the activity of G6PDH as suggested in Nicolas et al. in the E. coli engineered to produce GA from glucose feedstock, the E. coli comprising tktA and talB and one or more pentose-5-phosphate intermediates, and wherein one or more biochemical pathways comprise at least one enzyme having pentose phosphatase activity, of the prior art noted above (instant claim 23).  The motivation to do so is given by the prior art which disclose deletion of an endogenous enzyme having G6PDH activity in E. coli did not adversely affect the E. coli where growth rates are still comparable to E. coli expressing G6PDH.  Therefore, one of ordinary skill would have reasonable motivation to delete the G6PDH in E. coli as an obvious design choice.   

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17, 18, 20, 22, 23, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 16, 18, 20, 24, 35 of copending Application No. 16796426 (‘426) (reference application) (now passed to issue) in view of Han et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because as noted in the previous office action, the instant claims and the ‘426 claims are drawn to a recombinant microorganism comprising one or more biochemical pathways that produce MEG or GA from one or more hexose sugars via one or more pentose-5-phosphate intermediates that is ribose-5-phosphate, xylulose-5-phosphate, or ribulose-5-phosphate, wherein the microorganism also co-produces a co-product.  It is disclosed in the instant specification and the ‘426 specification that a recombinant microorganism is E. coli.  The ‘426 claims differ from the instant claims by not explicitly reciting wherein the one or more biochemical pathways comprise at least one enzyme having pentose phosphatase activity, arabitol phosphate activity, or phosphopentomutase activity.  However, in view of the teachings of Han et al. noted above, it would be obvious that E. coli already comprises the enzymes having pentose phosphatase activity, arabitol phosphate activity, or phosphopentomutase activity.  Therefore, the recombinant microorganism of the ‘426 claims would comprise the enzymes having pentose phosphatase activity, arabitol phosphate activity, or phosphopentomutase activity as recited in the instant claims (1, 18, 20, 22) even if not explicitly recited in the ‘426 claims.  Additionally, the features recited in instant claims 2, 4, 6, 8, 10, 12-13, 15, 17, 23, 28 are reasonably recited in the ‘426 claims (4, 6, 16, 18, 20, 24, 35).  See also at least p. 7-9 of the February 1, 2022 non-final office action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656